J-A12029-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WALTER BERNARD                             :
                                               :
                       Appellant               :   No. 1309 WDA 2018

         Appeal from the Judgment of Sentence Entered August 22, 2018
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-SA-0001237-2018


BEFORE: BENDER, P.J.E., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY DUBOW, J.:                               FILED OCTOBER 1, 2019

        Appellant, Walter Bernard, appeals from the Judgment of Sentence of

fines and costs totaling $216.75, entered August 22, 2018, following his

conviction for violating Maximum Speed Limits.1 We affirm.

        On April 26, 2018, Officer Jason Evey used an ENRADD speed-timing

device to calculate that Appellant’s vehicle was traveling at 61 miles per hour

(“mph”).2 The posted speed limit was 40 mph. Thus, Officer Evey issued a

traffic citation to Appellant.

        The ENRADD device is an electronic, non-radar device that uses two

sensors, spaced three feet apart, to clock a vehicle’s speed. A Certificate of

Accuracy, issued on March 13, 2018, indicates that the particular device used
____________________________________________


1   75 Pa.C.S. § 3362(a)(3).

2We derive the factual background to this case from the trial court Opinion,
which is supported by the record. See Trial Ct. Op., filed 11/13/18, at 2-3.
J-A12029-19



to calculate Appellant’s vehicle speed was calibrated and reporting speeds

accurately.

      Officer Evey is a certified operator of the ENRADD system and has been

operating an ENRADD for over ten years. Prior to operating the device on the

day in question, Officer Evey tested the device to verify that it was functioning

properly.

      In June 2018, a magisterial district judge found Appellant guilty.

Appellant timely appealed to the Allegheny County Court of Common Pleas,

where, in August 2018, a trial de novo commenced. Thereafter, the trial court

adjudged Appellant guilty.

      Appellant timely appealed and filed a court-ordered Pa.R.A.P. 1925(b)

Statement. The trial court issued a responsive Opinion.

      In his sole issue, Appellant purports to challenge the sufficiency of the

Commonwealth’s evidence. See Appellant’s Br. at 4.

      When reviewing a sufficiency of the evidence claim, an appellate
      court must view all the evidence and reasonable inferences
      therefrom in a light most favorable to the Commonwealth as
      verdict winner and must determine whether the evidence was
      such as to enable a fact finder to find that all of the elements of
      the offense[s] were established beyond a reasonable doubt.
      Moreover, when reviewing the sufficiency of the evidence, this
      Court may not substitute its judgment for that of the fact-finder;
      if the record contains support for the convictions they may not be
      disturbed. Lastly, the finder of fact may believe all, some or none
      of a witness's testimony.

Commonwealth v. Holley, 945 A.2d 241, 246-47 (Pa. Super. 2008)

(citations omitted).


                                      -2-
J-A12029-19



       In order to sustain a conviction for speeding, the Commonwealth must

establish beyond a reasonable doubt that (1) “an accused was driving in

excess of the applicable speed limit”; (2) “the speed timing device was

approved by the Department of Transportation”; and (3) “it had been tested

for accuracy by an approved testing station.” Commonwealth v. Hamaker,

541 A.2d 1141, 1142 (Pa. Super. 1988) (citation omitted). Further, testing

for accuracy must have occurred within sixty days of the alleged violation. 75

Pa.C.S. § 3368(d).

       The Commonwealth introduced evidence sufficient to establish all of the

elements required.       Officer Evey testified that he used an ENRADD speed-

timing device to calculate that Appellant was traveling at 61 mph in a posted,

40-mph zone. N.T. Trial, 08/22/2018, at 15. Although Appellant does not

assert that the ENRADD device lacks approval by the Department of

Transportation, we note that the Pennsylvania Vehicle Code authorizes the

use of such devices.            See 75 Pa.C.S. § 3368(c)(3).3     Finally, the

Commonwealth submitted a Certificate of Accuracy, documenting that a state-

approved testing facility had calibrated the ENRADD device within sixty days

of Appellant’s violation. N.T. Trial at 13-14.




____________________________________________


3Section 3368(c)(3) provides that “[e]lectronic devices which calculate speed
by measuring elapsed time between measured road surface points by using
two sensors and devices which measure and calculate the average speed of a
vehicle between any two points may be used by any police officer.”


                                           -3-
J-A12029-19



       The trial court, sitting as the finder of fact, was free to accept this

evidence. See Holley, 945 A.2d at 246-47. Accordingly, viewed in the light

most favorable to it, the Commonwealth established that Appellant was guilty

of speeding, and Appellant’s challenge to the sufficiency of the evidence fails.

Hamaker, 541 A.2d at 1142; 75 Pa.C.S. § 3368.

       Next, we address Appellant’s substantive arguments.        According to

Appellant, the ENRADD device did not properly report his speed because (1)

its calibration was flawed, and (2) Officer Evey did not properly operate the

device. Appellant’s Br. at 13, 15.

       Previously, we have viewed a challenge to the accuracy of speed-timing

device results as one concerning the weight—not the sufficiency—of the

evidence. See Hamaker, 541 A.2d at 1143 (observing that an appellant’s

attempt to discredit the validity and accuracy of a radar system’s calibration

was directed to the court’s function to evaluate and weigh the evidence).4 A
____________________________________________


4 Generally, an appellant must preserve a weight of the evidence claim “in a
post-sentence motion, by a written motion before sentencing, or orally prior
to sentencing.” Commonwealth v. Giron, 155 A.3d 635, 638 (Pa. Super.
2017). Failure to do so will result in waiver. Id. (finding that appellant had
waived his challenge to the weight of the evidence supporting his DUI
conviction because he had failed to preserve the claim properly). However,
“[t]here shall be no post-sentence motion in summary case appeals following
a trial de novo in the court of common pleas.” Pa.R.Crim.P. 720(D). In such
cases, we will not find a weight challenge waived, provided the appellant has
given the trial court an opportunity to address the challenge in the first
instance. See, e.g., Commonwealth v. Dougherty, 679 A.2d 779, 784-85
(Pa. Super. 1996) (declining to find an appellant’s challenge to the credibility
and weight of the evidence waived where appellant was charged with a
summary traffic offense and where, following trial de novo, appellant was



                                           -4-
J-A12029-19



challenge to the weight of the evidence “concedes that the Commonwealth

has produced sufficient evidence of each element of the crime, but questions

which evidence is to be believed.” Commonwealth v. Richard, 150 A.3d
504, 516 (Pa. Super. 2016) (internal quotation marks and citation omitted).

       “Appellate review of a weight claim is a review of the [trial court’s]

exercise of discretion, not of the underlying question of whether the verdict is

against the weight of the evidence. Commonwealth v. Clay, 64 A.3d 1049,

1055 (Pa. 2013) (citation omitted; emphasis removed). “It is the trial court's

function to evaluate and weigh the evidence; such determinations are not

lightly disturbed by an appellate court.” Hamaker, 541 A.2d at 1143 (citation

omitted). Thus, the trial court’s decision whether a verdict was or was not

against the weight of the evidence is one of the least assailable of its rulings.

See Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa. 2000) (citing

Commonwealth v. Brown, 648 A.2d 1177, 1190 (Pa. 1994)).

       Our Supreme Court has summarized the limits of discretion as follows:

       The term ‘discretion’ imports the exercise of judgment, wisdom
       and skill so as to reach a dispassionate conclusion, within the
       framework of the law, and is not exercised for the purpose of
       giving effect to the will of the judge. Discretion must be exercised
       on the foundation of reason, as opposed to prejudice, personal
       motivations, caprice or arbitrary actions. Discretion is abused
       when the course pursued represents not merely an error of
       judgment, but where the judgment is manifestly unreasonable or
____________________________________________


precluded by rule from filing post-sentence motion but where appellant
preserved the issue in a Pa.R.A.P. 1925(b) statement). In this case, Appellant
properly preserved his claims. See Appellant’s Pa.R.A.P. 1925(b) Statement,
10/2/18; see also Trial Ct. Op. at 2-3 (addressing Appellant’s weight claims).


                                           -5-
J-A12029-19


       where the law is not applied or where the record shows that the
       action is a result of partiality, prejudice, bias or ill will.

Coker v. S.M. Flickinger Co., Inc., 625 A.2d 1181, 1184-85 (Pa. 1993)

(citation omitted).

       First, Appellant suggests that the ENRADD device used by Officer Evey

was calibrated improperly. Appellant’s Br. at 13. Essentially, according to

Appellant, the ENRADD device was calibrated using an equation designed to

calculate how long it should take a driver to travel five feet but in practice

recorded the time it took for Appellant to travel only three feet. See id. at

13-14 (citing 67 Pa. Code § 105.56(e)). According to Appellant, because the

sensors of the ENRADD device were only three feet apart, its measurements

were inaccurate. Id. at 14. Thus, Appellant implies, the device erroneously

calculated his speed to be faster than it actually was. See id. at 13-15.5

       Appellant’s argument is, at first glance, persuasive but, upon close

scrutiny, ultimately flawed. Appellant has not supported his intuitive theory

with any objective data.         This flaw undermines any practical evidentiary

significance to Appellant’s argument. More fundamentally, Appellant fails to

address why a testing facility could not simply adjust its standardized formula

to account for the shorter distance between the ENRADD device’s sensors, nor
____________________________________________


5 In particular, Appellant points to a simple, standardized equation set forth
in the Code, which enables a testing facility to evaluate a device’s accuracy.
The equation provided is V x T = 3408, where V is velocity in mph, T is time
in milliseconds, and 3408 is the proper constant, provided that the sensors
are five feet apart. See 67 Pa. Code § 105.56(e) (last amended 8/10/1996).
The Code does not provide the proper constant where the sensors are more
or less than five feet apart. See id.

                                           -6-
J-A12029-19



did Appellant introduce any evidence that the state-approved testing facility

actually used an improper calculation to evaluate the ENRADD device’s

accuracy. Absent such evidence, the court was free to accept the Certificate

of Accuracy as proof that the ENRADD device properly measured Appellant’s

speed.   See Hamaker, 541 A.2d at 1143 (rejecting an appellant’s weight

argument that challenged the accuracy of a speed-enforcing radar system

because a certificate is competent and prima facie evidence of the device’s

accuracy that does not need further corroboration); 75 Pa.C.S. § 3368(d).

      Second, Appellant asserts that Officer Evey operated the ENRADD

device improperly.    Appellant’s Br. at 15.    Appellant faults Officer Evey’s

operation in two ways. According to Appellant, Officer Evey set the device to

monitor two lanes of traffic even though it is only capable of monitoring a

single lane of traffic. Id. at 15-16 (citing Appellant’s Exhibit H, ENRADD EJU-

91 Operators Manual, p. 10). Further, according to Appellant, Officer Evey

set the device’s sensors at different elevations from the ground and in the

middle of its accepted range, an elevation which the manufacturer suggests

should be avoided. Id. at 16-18 (citing Appellant’s Exhibit E, ENRADD EJU-

91 Operators Manual, p. 11).

      Balanced against Appellant’s evidence, Officer Evey testified that he was

a certified operator of the ENRADD device. N.T. Trial at 14. Officer Evey set

up and tested the device to insure that it was operating correctly. Id. In

response to Appellant’s assertion that Officer Evey should not have set device

to monitor two lanes of traffic, Officer Evey explained that, although the device

                                      -7-
J-A12029-19



was set across two lanes of traffic, it would only clock one vehicle at a time.

Id. at 15, 35. Officer Evey also explained that it was impossible to set the

device at an acceptable height in the upper or lower range, that the middle

range tested favorably, and that the device worked properly the entire day.

Id. at 30-31.6 Finally, a photo admitted into evidence documented that the

ground was flat where Officer Evey set up the device. See id. at 34-35.

       The trial court considered Appellant’s arguments and rejected them.

See Trial Ct. Op. at 2-3. Pointing to Officer Evey’s certification and experience

operating the ENRADD device, the trial court explicitly found Officer Evey’s

testimony credible. Id. at 3. It is well settled that we must defer to credibility

determinations made by the trial court, which “had the opportunity to observe

the demeanor and hear the testimony of the witnesses.” Commonwealth v.

McCracken, 659 A.2d 541, 551 (Pa. 1995). As it is the trial court’s function

to consider and weigh the evidence, and as the record supports its findings,

we discern no abuse of its discretion in concluding that Officer Evey set up

and operated the ENRADD device properly.           Widmer, 744 A.2d at 753;

Hamaker, 541 A.2d at 1143.

       For these reasons, we affirm the Judgment of Sentence.

       Judgment of Sentence affirmed.

____________________________________________


6 We note further that, while the Operators Manual suggests avoiding setting
the sensors at a height in the “middle range” of six to twelve inches, it does
not prohibit operation of the device when the sensors are set to that height.
Exhibit E at 11; see also Exhibit E at 2 (indicating that the range of sensor
elevation is five to seventeen inches).

                                           -8-
J-A12029-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/1/2019




                          -9-